 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org

 7   Attorney for Stephanie George

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00009-JAD-VCF

12                 Plaintiff,                                STIPULATION TO CONTINUE
                                                             REVOCATION OF PRETRIAL
13          v.
                                                                 RELEASE HEARING
14   STEPHANIE GEORGE,                                             (Third Request)

15                 Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Robert Knief, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Margaret W. Lambrose, Assistant Federal Public Defender, counsel for Stephanie George, that
21   the Revocation of Pretrial Release Hearing currently scheduled on February 11, 2020 at 10:00
22   a.m., be vacated and continued only in time to 11:00 a.m.
23          This Stipulation is entered into for the following reasons:
24          1.     Defense counsel has a sentencing hearing also scheduled for February 11, 2020
25   at 10:00 a.m. in USA v. Gregory Cooper, 2:18-cr-00364-JCM-VCF in front of Judge James C.
26   Mahan.
 1        2.     The defendant is not incarcerated and agrees with the need for the continuance.
 2        3.     The parties agree to the continuance.
 3        This is the third request for a continuance of the revocation of pretrial release hearing.
 4        DATED this 10th day of February, 2020.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8     /s/ Margaret W. Lambrose                       /s/ Robert Knief
     By_____________________________                By_____________________________
 9   MARGARET W. LAMBROSE                           ROBERT KNIEF
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:20-cr-00009-JAD-VCF
 4
                    Plaintiff,                          ORDER
 5
            v.
 6
     STEPHANIE GEORGE,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation of pretrial release hearing currently

11   scheduled for Tuesday, February 11, 2020 at 10:00 a.m., be vacated and continued to

12   February 11, 2020,atatthe
     ________________        11:00
                               hour a.m.
                                    of ___:___ __.m.; or to a time and date convenient to the court.

13          DATED :this
                     February
                        ___ day 11, 2020. 2020.
                                of February,

14
15
                                                  UNITED STATES
                                                         STATESMAGISTRATE
                                                                MAGISTRATEJUDGE
                                                                           JUDGE
16
17
18
19
20
21
22
23
24
25
26
